                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


CIRRUS DX, INC.                                    *

         Plaintiff,                                *

         v.                                        *                   Civil Action No. PX 18-2701

CORRIDOR MEDICAL SERVICES, INC.,                   *
d/b/a CORRIDOR MOBILE MEDICAL
SERVICES                                           *

         Defendant.                     *
                                     ******
                          MEMORANDUM OPINION AND ORDER

         Pending before the Court is Plaintiff Cirrus DX, Inc.’s motion for default judgment, ECF

No. 8. Defendant Corridor Mobile Medical Services has not responded and the time for doing so

has passed. See D. Md. Loc. R. 105.2. Pursuant to Local Rule 105.6, a hearing is not necessary.

For the following reasons, Plaintiff’s request for this Court to enter default judgment is

GRANTED, and the final damages calculation is DEFERRED consistent with this opinion.

    I.   BACKGROUND

         The following facts are taken from the Complaint and accepted as true. Cirrus DX, Inc.

(“Cirrus”) is a medical laboratory specializing in the development and manufacture of diagnostic

assays and molecular testing solutions used in clinical pathology. ECF No. 1 ¶ 4. Corridor

Mobile Medical Services (“Corridor”) is a mobile imaging and laboratory service provider that

serves patients in nursing homes, hospice centers, assisted living facilities, and clinics. Id. ¶ 5.

         Cirrus entered into a Lab Services Agreement (the “Agreement”) with Corridor effective

February 15, 2018. ECF No. 1 ¶ 9; see also ECF No. 1-3. Cirrus agreed to perform urinary tract

infection tests on samples provided by Corridor’s patients and to report the test results directly to



                                                  1
 
Corridor. ECF No. 1 at ¶ 9; see also ECF No. 1-3 at 2. According to the terms of the

Agreement, Corridor was responsible for properly collecting, preparing and labeling the samples

furnished to Cirrus. Id. Corridor was also in charge of billing Medicare for the services that

Cirrus performed. ECF No. 1 ¶ 9; see also ECF No. 1-3 at 3.

          The Agreement also specified that Corridor’s failure to pay amounts owed to Cirrus

within 30 days of the payment due date entitled Cirrus to terminate the Agreement and

immediately collect all accounts due, as well as to “avail itself of any other remedy or remedies

provided under law or in equity.” ECF No. 1-3 ¶ 12. The Agreement also provides for

reimbursement of “any and all costs and expenses reasonably incurred by [Cirrus] in exercising

its rights . . . including but not limited to reasonable attorney’s fees and legal expenses.” Id.

          For several months, Cirrus invoiced Corridor for services rendered, but despite repeated

demands, Corridor failed to pay. ECF No. 1 ¶17. On August 16, 2018, Cirrus informed Corridor

in writing that Corridor was in default of its obligations under the Agreement. Id. ¶ 18, ECF No.

1-4. On August 31, 2018, Cirrus filed this breach of contract action, seeking payment on six

outstanding invoices totaling $1,828,401.78, plus attorneys’ fees and costs. ECF No. 1 ¶ 26.

On September 14, 2018, Cirrus served the Complaint and Summons on Corridor. ECF No. 10.

On October 18, 2018, Cirrus moved for default and default judgment. ECF Nos. 7, 8. The Clerk

entered default on October 24, 2018. ECF No. 11.

    II.   STANDARD OF REVIEW

          Federal Rule of Civil Procedure 55 governs defaults and default judgments. Rule 55(a)

provides that default must be entered “[w]hen a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” Fed. R. Civ. P. 55(a). The court may then enter default judgment at the plaintiff’s



                                                  2
 
request and with notice to the defaulting party. Fed. R. Civ. P. 55(b)(2). Although courts

maintain “a strong policy that cases be decided on the merits.” United States v. Schaffer Equip.

Co., 11 F.3d 450, 453 (4th Cir. 1993), the court may exercise its discretion in granting default

judgment when the “adversary process has been halted because of an essentially unresponsive

party.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D. Md. 2005).

       When considering the propriety of default judgment, the court takes as true the well-

pleaded factual allegations of the complaint, other than those pertaining to damages. Ryan v.

Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001); see Fed. R. Civ. P. 8(b)(6) (“An

allegation — other than one relating to the amount of damages — is admitted if a responsive

pleading is required and the allegation is not denied.”). The court applies the pleading standards

announced in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), in the context of default judgments. See, e.g., Balt. Line Handling Co. v.

Brophy, 771 F. Supp. 2d 531, 544 (D. Md. 2011). A complaint that avers bare legal conclusions

or “naked assertion[s] devoid of further factual enhancement,” is insufficient to award default

judgment. Russell v. Railey, No. DKC 08-2468, 2012 WL 1190972, at *3 (D. Md. Apr. 9, 2012)

(quoting Iqbal, 556 U.S. at 678). See, e.g., Balt. Line Handling Co., 771 F. Supp. 2d at 545

(“The record lacks any specific allegations of fact that ‘show’ why those conclusions are

warranted.”).

       If the complaint avers sufficient facts from which the court may find liability, the court

next turns to damages. See Ryan, 253 F.3d at 780-81. Damages are circumscribed by that which

is requested in the complaint. See Fed. R. Civ. P. 54(c) (“A default judgment must not differ in

kind from, or exceed in amount, what is demanded in the pleadings.”). The damages request

must be supported by evidence introduced either at a hearing or by affidavit or other records.



                                                 3
 
See Fed. R. Civ. P. 54(c); Lawbaugh, 359 F. Supp. 2d at 422. See, e.g., Monge v. Portofino

Ristorante, 751 F. Supp. 2d 789, 794–95 (D. Md. 2010).

III.   DISCUSSION

       A. Liability

       Taking the Complaint allegations as true, Cirrus has plausibly averred that Corridor failed

to pay on six months of invoices for services rendered. A successful Maryland breach of

contract claim must establish that (1) the defendant owed the plaintiff a contractual obligation;

and (2) the defendant materially breached that obligation. See RRC Ne., LLC v. BAA Maryland,

Inc., 413 Md. 638, 658 (2010). According to the Complaint, Corridor voluntarily and

competently entered into a bilateral agreement with Cirrus. See ECF No. 1-3 at 5. Cirrus

performed on the contract but Corridor did not pay for the services. ECF No. 8 at ¶ 2; see also

ECF No. 8-4. Default judgment is therefore proper.

       B. Damages

               1. Valuation

       Cirrus’s claimed damages are supported in large part by the invoices that Cirrus

submitted to Corridor during the life of the contract. ECF No. 1-5. Under the Agreement, Cirrus

was to be paid via two different mechanisms based on how the services were covered under

Medicare. ECF No. 1 ¶ 11. Medicare Part A (inpatient care) claims were to be billed monthly

by Cirrus at a flat rate of $150 per test. Id. ¶ 9; see also ECF No. 1-3 at 3, 6. For Medicare Part

B (outpatient care) claims, Corridor was to provide to Cirrus a report of its reimbursements from

Medicare at the end of each month. Id. ¶ 12. Cirrus would subsequently bill for 70% of the

reported reimbursed amount. Id. ¶ 9; see also ECF No. 1-3 at 3, 6.




                                                 4
 
       Cirrus now submits six outstanding invoices. CMMS-0004 and CMS-0005 are invoices

for Medicare Part A claims where payment is based on the number of tests administered by the

Plaintiff. ECF No. 1-5 at 8, 9. These invoices reflect the agreed rate of $150 per test. Id.

Invoices CMMS-0002, CMMS-0003 and CMMS-0006 are Medicare Part B claims tabulated

according to reports provided by the Defendant. ECF No. 1-5 at 2-7, 10. In addition to

summarizing transactions of prior billing cycles, the statements detail the monthly and running

total amounts of Medicare reimbursement. Id. In conformity with the Agreement, the invoices

show that Cirrus’ fee is based on 70% of the total amount reimbursed. Accordingly, the invoices

provide the Court sufficient support to credit the non-payment of these invoices for total

damages of $921,078.78 through August 8, 2018.

       As to invoice CMMS-007, the Court cannot ascertain how Cirrus arrived at the billed

amount of $907,723.00 for the processing “of Samples through August 2018” which appears to

be approximately one week (August 8 through August 15). ECF No. 1-5 at 14. Cirrus contends

that it arrived at this figure by using “historical data” to “estimate” the “amounts owed for the

work performed based on this historical data.” ECF No. 8-1 at 2. However, the Court notes that,

according to Plaintiff’s own submission, the “estimated” bills for this last period—$907,323—

roughly equal the actual bills for the previous two and a half months. Id. Accordingly, without

additional support for CMMS-007, the Court cannot include this invoice as part of the damages

awarded. The Court will defer calculation of a final damages award and allow Cirrus to

supplement the record within seven days from the date of this Order.

               2. Attorneys’ Fees and Costs

       Pursuant to the Agreement, Cirrus is entitled to attorneys’ fees and legal expenses. ECF

No. 1-3 at 3. The Court considers the reasonableness of attorneys’ fees under Appendix B to the



                                                 5
 
Local Rules and the following factors: the professional time and labor invested, the novelty and

difficulty of the questions involved, and the skill requisite to perform the legal service properly;

the likelihood, if apparent to the client, that the lawyer’s acceptance of the particular engagement

will preclude other employment; the fee customarily charged in the locality for similar legal

services; the amount in controversy and the results obtained; the time limitations imposed by the

client or by the circumstances; the nature and length of the professional relationship with the

client; the experience, reputation, and ability of the lawyer or lawyers performing the services;

and whether the fee is fixed or contingent. See Robinson v. Equifax Info. Servs., LLC, 560 F.3d

235, 243 (4th Cir. 2009); Hackett v. ADF Rest. Investments, 259 F. Supp. 3d 360, 367 (D. Md.

2016); see also Aldmyr Systems, Inc. v. Friedman, 215 F. Supp. 3d 440, 468 (D. Md. 2016).

       This relatively straightforward contract claim supports the Court applying the

presumptively reasonable rates set out in our Local Rules. D. Md. Loc. R. 109.2 and App’x B.

Accordingly, the Court will apply the high end of the range for attorney Lynn Butler, who has

twenty-seven years of experience, $475 per hour. ECF No. 8-3; see also ECF No. 8-2 at ¶ 9;

ECF No. 8-4 at 5; D. Md. Loc. R. App’x B at 3.e. Similarly, the Court will apply an hourly rate

of $350 for Steven Neeley, who has been practicing for nine years. Id.; D. Md. Loc. R. App’x B,

at 3.d. Paralegal Amanda Schenkenberger will be accorded an hourly rate of $150. ECF No. 8-

3; ECF No. 8-2 at ¶ 9; ECF No. 8-4 at 5; Id. at 3.f.

       As to the reasonableness of the hours expended, the Court examines the supporting

information to insure that work performed was not excessive or redundant. Flores v. City

Certified Bldg. Servs., Inc., No. ELH-16-2135, 2016 WL 6780209, at *4 (D. Md. Nov. 16, 2016).

Although the requested attorney hours of 30.4 appear high for a relatively straightforward

contract claim, attorney Steven Neeley attests that the number of hours spent on this matter is



                                                  6
 
reasonable because “[c]onducting the background investigation into [Corridor’s] breach and

complying with the contractual default and notice requirements in order to properly initiate this

case was time-consuming.” ECF No. 8-2 ¶ 8. Detailed invoices regarding the background

investigation necessary to bring this action corroborate Neeley’s averments. ECF No. 8-4 at 3-5.

Accordingly, multiplying the hours worked by the rates as applied to each professional, the Court

will award $11,423.00 in attorneys’ fees as part of the final damages calculation.

III.   CONCLUSION

       Based on the foregoing, it is this 12th day of February, 2019 by the United States District

Court for the District of Maryland, ORDERED that:

       1.      Plaintiff CIRRUS DX, INC.’s Motion for Default Judgment against Defendant

               CORRIDOR MEDICAL SERVICES, INC., ECF No. 8, BE, and the same hereby

               IS, GRANTED;

       2.      The Court DEFERS a final award of damages; CIRRUS shall have seven days

               from the date of this Order to supplement its damages evidence; and

       3.      The Clerk SHALL TRANSMIT copies of this Memorandum Opinion and Order

               to the parties.



 02/12/2018                                                           /S/
Date                                                 Paula Xinis
                                                     United States District Judge




                                                7
 
